PER CURIAM.
This appeal is by the defendant, from a final judgment cancelling a lease upon the ground of mutual mistake of fact. Appellant urges that the evidence was insufficient to support the finding of fact made by the trial judge.
We affirm upon authority of the rule stated in Board of County Com’rs of Highlands County v. F. A. Sebring Realty Co., Fla.1953, 63 So.2d 256, 258; Carolina Lumber Company v. Daniel, Fla.App.1957, 97 So.2d 156; Abshier v. Etter, Fla.App.1958, 102 So.2d 853.
Affirmed.